DETAILED ACTION
This action is responsive to application filed on December 3rd, 2019. 
Claims 1~20 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/19 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1~3, 5~10, 12~16, and 18~20 are rejected under 35 U.S.C. 103 as being unpatentable over Understanding Kubernetes Kube-Proxy hereinafter ‘Kube-Proxy’ in view of Chen (U.S 2018/0275997).
Regarding Claim 1, 
Kube-Proxy taught a system comprising: a processing device; and a memory device including instructions that are executable by the processing device for causing the processing device to perform operations comprising: 
capturing a connection synchronize message in a proxy, the connection synchronize message originating from a remote client and captured from a networking layer in a cloud computing cluster [Pg. 7, Iptables Mode, capture traffic to the service’s clusterIP and port; Pg. 8, IPtables mode figure]; 
routing the connection synchronize message to a user space process of the proxy [Pg. 3, kube-proxy uses the userspace program called iptables to inspect, modify, redirect, and/or drop IP packets]; 
Kube-Proxy did not specifically teach holding the connection synchronize message in the user space process until a target server process for a connection corresponding to the connection synchronize message is live and ready and reinserting the connection synchronize message into the networking layer to direct the connection synchronize 
Chen taught holding the connection synchronize message in the user space process until a target server process for a connection corresponding to the connection synchronize message is live and ready [¶34, Iptables rule for caching a TCP SYN packet to the user space by Netfilter's NFQUEUE or QUEUE target may be added, in which the TCP SYN packet is received by the listening port of the service process; ¶35] and reinserting the connection synchronize message into the networking layer to direct the connection synchronize message to the target server process and establish the connection using a kernel space process [¶36, after restarting the network service process (“target server”), reading the pending packet cached in the user space and releasing the pending packet which has been read to the kernel space, such that a connection between the pending packet and a new process of the network service is established].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Chen’s teaching of holding the connection synchronize message in the user space process until a target server process for a connection corresponding to the connection synchronize message is live and ready and reinserting the connection synchronize message into the networking layer to direct the connection synchronize message to the target server process and establish the connection using a kernel space process with the teachings of Kube-Proxy, because the combination would allow restarting the network service without packet loss and with zero downtime [Chen: ¶15].
Regarding Claim 2,
Kube-Proxy taught wherein the connection is a transmission control protocol (TCP) connection [Pg. 2, proxy supports TCP forwarding across backends] and the operations further comprise: Kube-Proxy in view Chen taught starting the target server process using the user space process [Fig. 2, network service restarted in the user space]; and storing routing information defining the TCP connection for a kernel space process [¶34~¶36]. See motivation of claim 1 above.
Regarding Claim 3, 
Kube-Proxy taught wherein the operations further comprise determining that the target server process is live and ready based on an acknowledgement message received from a target server [¶36, receiving completion signal].
Regarding Claim 5, 
Kube-Proxy taught wherein the connection synchronize message is captured from a local resource [Pg. 7, Iptables Mode].
Regarding Claim 6, 
Kube-Proxy taught wherein the local resource is a local kernel or a local virtual switch [Pg. 7, Iptables Mode].
Regarding Claim 7, 
Kube-Proxy taught wherein the connection synchronize message is captured from a remote switch [Pg. 7, Iptables Mode].
Regarding Claims 8~10, 12~16, and 18~20, the claims are similar in scope to claims 1~3, 5~7 respectively and therefore, rejected under the same rationale.
Allowable Subject Matter
Claims 4, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2457